Name: Commission Regulation (EEC) No 2408/86 of 30 July 1986 amending Regulation (EEC) No 2042/75 as regards the amount of the security for import licences for basic cereals in respect of which the levy is fixed in advance
 Type: Regulation
 Subject Matter: civil law;  trade policy;  tariff policy
 Date Published: nan

 / No L 208/28 Official Journal of the European Communities 31 . 7 . 86 COMMISSION REGULATION (EEC) No 2408/86 of 30 July 1986 amending Regulation (EEC) No 2042/75 as regards the amount of the security for import licences for basic cereals in respect of which the levy is fixed in advance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 12 (2) thereof, Whereas Article 12 ( 1 ) (b) of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 2043/86 (4), determines the amount of the secu ­ rity for licences for products as specified in Article 1 of Regulation (EEC) No 2727/75 and Article 1 of Council Regulation (EEC) No 1418 /76 0 ; Whereas Commission Regulation (EEC) No 21 19/85 (6), increased temporarily the level of the securities for import licences for basic cereals in respect of which the levy is fixed in advance ; Whereas for market management reasons and given the present situation it is advisable to maintain the securities for those licences at this level ; whereas Article 12 ( 1 ) (b) of Regulation (EEC) No 2042/75 should therefore be amended : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 12 ( 1 ) (b) of Regulation (EEC) No 2042/75 is replaced by the following : '(b) for import licences in respect of which the levy is fixed in advance :  16 ECU per tonne for products falling within subheadings and headings 10.01 B I, 10.01 B II , 10.02, 10.03 , 10.04, 10.05 B and 10.07 of the Common Customs Tariff,  3,63 ECU per tonne for other products.' Article 2 This Regulation shall enter into force on 1 August 1986 . It shall apply until 30 June 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24 . 5 . 1986, p. 29 . (3 OJ No L 213, 11 . 8 . 1975, p. 5 . (4) OJ No L 173 , 1 . 7 . 1986, p . 71 . 0 OJ No L 166, 25 . 6 . 1976, p . 1 . (6) OJ No L 198 , 30 . 7 . 1985, p . 18 .